 
EXHIBIT 10(xxx)


Amendment to Employment Agreement


This Amendment to Employment Agreement (this “Amendment”) is entered into
effective as of this 31st day of December, 2010 by and among W. Keith Betts (the
“Executive”), Crescent Financial Corporation, a North Carolina corporation (the
“Corporation”), and Crescent State Bank, a North Carolina-chartered bank and
wholly owned subsidiary of Crescent Financial Corporation (the “Bank”) and
amends that certain Employment Agreement effective as of December 29, 2008 among
the aforesaid parties (the “Agreement”).  The Corporation and the Bank are
hereinafter sometimes referred to together or individually as the “Employer.”


Whereas, the Executive and the Employer desire to clarify and conform certain
provisions of the Agreement in order to comply with Section 409A of the Internal
Revenue Code of 1986 (“IRC”).


Now Therefore, in consideration of these premises, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows.


1.  Section 4.1(c) of the Agreement is amended to read as follows in order to
limit the outplacement reimbursement period to two years:


(c)           Outplacement and support.  Employer shall pay or cause to be paid
to the Executive reasonable outplacement expenses incurred during the two year
period after termination in an amount up to $25,000, and for one year after
termination Employer shall provide the Executive with the use of office space
and reasonable office support facilities, including secretarial assistance.


2.  The following is added at the end of section 7.10 of the Agreement in order
to incorporate IRC Section 409A reimbursement rules:


With regard to any provision herein that provides for reimbursement of expenses
or in-kind benefits that are subject to Section 409A of the Internal Revenue
Code of 1986, except as permitted by said Section 409A, (i) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit, and (ii) the amount of expenses eligible for reimbursement, or
in-kind benefits, provided during any taxable year of the Executive shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year of the Executive, provided that (ii) above
shall not be violated with regard to expenses reimbursed under any arrangement
covered by Section 105(b) of the Internal Revenue Code of 1986 solely because
such expenses are subject to a limit related to the period the arrangement is in
effect. All reimbursements shall be reimbursed in accordance with the Employer’s
reimbursement policies but in no event later than the end of the Executive’s
taxable year following the Executive’s taxable year in which the related expense
is incurred.


 
1

--------------------------------------------------------------------------------

 


In Witness Whereof, the parties have executed this Amendment to Employment
Agreement as of the date first written above.


Witnesses
   
Crescent Financial Corporation
       
  
     
By:
  
       
  
     
Its:
  
       
Witnesses
   
Crescent State Bank
               
By:
  
               
Its:
  
       
Witnesses
   
Executive
             
  
             
W. Keith Betts



County of Wake
)
 
) ss:
State of North Carolina)
 



Before me this ___ day of December, 2010, personally appeared the above named
____________________ and W. Keith Betts, who acknowledged that they did sign the
foregoing instrument and that the same was their free act and deed.



 
  
(Notary Seal)
Notary Public
     
My Commission Expires:

 
 
2

--------------------------------------------------------------------------------

 
 